Citation Nr: 1448775	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include arthritis.

2.  Entitlement to an effective date earlier than November 13, 2006, for the grant of an increased disability rating of 10 percent for the service-connected dermal fibrosis of the proximal interphalangeal joint of the right middle finger.


REPRESENTATION

Veteran represented by:	Lecia King-Wade, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1980.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for arthritis and which increased the disability rating for the dermal fibrosis to 10 percent, retroactively effective from November 13, 2006.  The Veteran filed a Notice of Disagreement (NOD) in February 2008 appealing the service connection denial and the effective date assigned for the increased disability rating.  In his NOD, the Veteran also clarified that he was seeking service connection for arthritis of the cervical spine, and did not mention arthritis of any other joints in this statement.  Based on this statement, the RO limited the Veteran's appeal to earlier effective date and service connection for arthritis of the neck, and issued a Statement of the Case (SOC) in February 2010 addressing these issues.  In February 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In August 2014, the Veteran was afforded his requested Board hearing at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  At the Board hearing, the Veteran was under the impression that arthritis of the entire spine, as opposed to just arthritis of the cervical spine, was on appeal.  The VLJ clearly explained to the Veteran and his representative that only the issue of arthritis of the cervical spine had been perfected to the Board.  Thereafter, in a September 2014 letter, the Veteran's representative references the back.  Again, the issue of entitlement to service connection for a back disability is not properly before the Board and is REFERRED to the RO for appropriate action.  

Following the most recent readjudication of this appeal in the February 2010 SOC, the Veteran submitted additional medical evidence.  However, the Veteran waived his right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in August 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required before the claims can be properly adjudicated.   

Neck Claim

In September 2014, the Veteran's representative submitted additional evidence under cover of letter.  The letter is contained in VBMS but the referenced attachments (letter from treating physician Dr. D.J. and medical records from Peachtree Spine) are not.  The AMC should undertake appropriate efforts to obtain the attachments and associate them with the file. 

At his August 2014 Board hearing, the Veteran testified that he was currently receiving treatment at the VA Medical Center (VAMC) in Atlanta, Georgia, for his cervical spine disorder.  These records are not in the claims file, as the most recent outpatient treatment records from the VAMC in Atlanta, Georgia, are dated from February 2007.  On remand, all pertinent treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The Board will afford the Veteran a VA examination and nexus opinion. 

Right Middle Finger Claim

In a May 1981 rating decision, the RO granted service connection for a right middle finger disability and assigned a noncompensable evaluation effective January 19, 1980, the day following the Veteran's discharge from service.  The noncompensable evaluation was continued in a May 1982 rating decision, with notice of the same mailed to the Veteran in May 1982.  The noncompensable evaluation was continued in an August 1983 rating decision, with notice of the same mailed to the Veteran in August 1983.  The noncompensable evaluation was continued in an August 1984 rating decision, with notice of the same mailed to the Veteran in September 1984.  In a June 2007 rating decision, the RO increased the rating to 10 percent, effective November 13, 2006.  In the Veteran's notice of disagreement, he contended that the effective date for the 10 percent evaluation should date back to January 18, 1980.   

Generally, the effective date of an increased evaluation "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(o)(1).  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Consequently, the award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.

In the instant appeal, the Veteran's claim for an increased rating was received November 13, 2006.  An award of an earlier effective date can be no earlier than one year prior to November 13, 2006, if an increase in disability is factually ascertainable, or no earlier than August 1984, if it is determined that an unadjudicated claim was pending since the last final denial.  An effective date prior to August 1984 would have to be based on a finding of clear and unmistakable error (CUE) in the prior rating decisions.  In September 2014, the Veteran and his representative submitted a CUE claim (see cover letter and brief) contending that the 10 percent rating should have been assigned since 1980.  The Board finds that the issue of whether the May 1982, August 1983, and August 1984 rating decisions contained CUE is inextricably intertwined with the earlier effective date issue as a favorable disposition in regard to the CUE claim directly impacts whether there remains a case or issue in controversy before the Board.  The Board cannot consider the CUE issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006). Thus, the matter must be remanded to the RO/AMC to consider.  This is in accordance with the general principles set forth in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims (Court) recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should adjudicate whether there was CUE in the May 1982, August 1983, and August 1984 rating decisions that awarded and continued a noncompensable evaluation for the service connected dermal fibrosis of the proximal interphalangeal joint of the right middle finger.  See September 2014 cover letter and brief.

2.  Undertake appropriate efforts to obtain the attachments (letter from treating physician Dr. D.J. and medical records from Peachtree Spine) referenced in a September 2014 letter from the Veteran's representative and associate them with the file. 

3.  Obtain all pertinent treatment records from the VAMC in Atlanta, Georgia, since February 2007 that have not been secured for inclusion in the record.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Thereafter, afford the Veteran a VA examination for his claimed cervical spine disability.  The examiner must review the file and indicate that such review took place.  Based on a review of the file, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's neck disability is etiologically due to service.   The Veteran's theories include that he sustained wear and tear of the neck from riding around in tanks over rough terrain in service and that sitting in a particular posture while typing in service caused his neck disability.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



